Citation Nr: 0313742	
Decision Date: 06/24/03    Archive Date: 06/30/03

DOCKET NO.  99-18 108A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for Reiter's syndrome, 
claimed as gouty arthritis.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to 
September 1970.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  July 1999 by the Louisville, 
Kentucky, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

On August 17, 2000, the veteran appeared and testified at a 
personal hearing by videoconference before the undersigned 
Veterans' Law Judge.  A transcript of that hearing is of 
record.

The Board notes that a rating decision in September 1991 
denied entitlement to service connection for Reiter's 
syndrome.  The veteran did not appeal that decision to the 
Board, and the decision became final.  See 38 U.S.C.A. § 7105 
(West 2002).  Thereafter, the veteran submitted additional 
evidence in an attempt to reopen his claim.  In a decision of 
January 2001, the Board found that the additional evidence 
was new and material and reopened the veteran's claim.  The 
Board remanded the case to the RO for further development of 
the evidence.   The case was returned to the Board in 
September 2002.


REMAND

The Board notes that, on November 9, 2000, during the 
pendency of the veteran's appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) became law.  The VCAA applies 
to all pending claims for VA benefits and provides that VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA which is necessary to substantiate the claim 
and whether VA or the claimant is expected to obtain any such 
evidence.  See Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Charles v. Principi, 16 
Vet. App. 370 (2002).

In a letter dated March 19, 2003, the Board notified the 
veteran in specific terms of the evidence which would be 
needed to substantiate his claim for service connection for 
Reiter's syndrome, claimed as gouty arthritis, and that he 
was expected to obtain and submit the evidence needed to 
substantiate his claim.  However, in Disabled American 
Veterans v. Secretary of Veterans Affairs, Nos. 02-7304, -
7305, -7316 (Fed. Cir. May 1, 2003), the United States Court 
of Appeals for the Federal Circuit held that 38 C.F.R. 
§ 19.9(a)(2)(ii), which requires the Board "to provide the 
notice required by 38 U.S.C. [§] 5103(a)" and that the 
claimant has "not less than 30 days to respond to the 
notice" is invalid because it is contrary to 38 U.S.C. 
§ 5103(b), which provides the claimant one year to submit 
evidence.  As matters stand, the record has a procedural 
defect in the notice required under the VCAA which may no 
longer be cured by the Board.  Accordingly, the Board must 
remand the case to the RO in order to satisfy VA's duty to 
notify the veteran.

Under the circumstances, this case is REMANDED to the RO for 
the following:

1.	The RO should notify the veteran, pursuant to the 
VCAA, of any information, and any medical or lay 
evidence not previously provided to VA, which is 
necessary to substantiate his claim of entitlement 
to service connection for Reiter's syndrome, claimed 
as gouty arthritis, and whether VA or the claimant 
is expected to obtain any such evidence.
2.	The RO should allow the veteran the period of time 
provided by law for a response.

Following completion of these actions, the RO should review 
the evidence and determine whether the veteran's claim may 
now be granted.  If the decision remains adverse to the 
veteran, he and his representative, should be provided with 
an appropriate Supplemental Statement of the Case and an 
opportunity to respond thereto.  The case should then be 
returned to the Board for further appellate consideration, if 
otherwise in order.  The purpose of this REMAND is to afford 
the veteran due process of law and the notice required by the 
VCAA.  By this REMAND, the Board intimates no opinion as to 
the ultimate disposition of the appeal.  No action is 
required of the veteran until he receives further notice.

In addition to evidence, the appellant has the right to 
submit additional argument on the matter which the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



	                  
_________________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




